Detailed Action
1. 	This Action is in response to Applicant's amendment filed on March 19, 2021. Claims 1-19 are still currently pending in the present application. This Action is made FINAL.
America Invents Act (AIA ) Information
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
4.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


5.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.


6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

7.	Claims 1-7, 9-16, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lei; Bo et al. (US 20090227251 A1), hereafter “Lei,” in view of Wang; Guanzhou et al. (US 20130303203 A1), hereafter “Wang.”
	Consider claim 1. Lei discloses a method in a user equipment, UE, the method comprising (see fig. 3,#310): receiving a measurement configuration message via a radio network node, the measurement configuration message comprising network location information associated with a measurement configuration file (see pas. 0059 and 0061; [0059] 4. Communication between mobile phones and networks and control thereof are described in the following. A mobile phone may be provided monitoring functions to communicate with its networks, such as receiving control from network side, uploading information to a network, or downloading data from a network… and [0061] A mobile phone may be able to download Examiner’s interpretation: the mobile phone receives monitoring control functions from the network side. The mobile phone then locate the configuration file to be downloaded based on the address in the monitoring control functions received from the network side); and retrieving the measurement configuration file from a server using the received network location information (see par. 0080; [0080] As described above, a network control short message sent by an MMA server to a mobile phone may include an IP address of the MMA server. When the mobile phone is instructed by the network control short message to start monitoring or update the measurement configuration file, the mobile phone may download the measurement configuration file according to the IP address and configuration file name, and interpret the measurement configuration file.). 
Lei, however, does not particular refer to the following limitation taught by Wang, in analogous art; the measurement configuration message being received over a control plane and the measurement configuration file being retrieved over a user plane (see par. 0229; In some embodiments, perhaps after the WTRU may be registered/authenticated in the virtualization network, among other scenarios, the WTRU may download the system information from the VNMF, for example through the user plane data and/or the control plane. In some embodiments, the VNMF may be assumed .).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lei, who discloses monitoring control information at paragraph 127 and have it include the teachings of Wang. The motivation would have been in order to be able to exchange network information data over either the user plane of control plane (see par. 0127). 
Consider claim 2 in view of claim 1 above. Lei further discloses determining a need for retrieving the measurement configuration file from the server prior to retrieving the measurement configuration file from the server using the network location information (see pars. 0080 and 0082; [0082] The events herein may include not only the various events described in the embodiments of the present invention, but also some "conditional events", such as poor coverage, strong interference, poor speech quality, etc. Events may be user-defined and configurable, e.g., an event may be configured on network side through a measurement configuration file as needed).
Consider claim 3 in view of claim 2 above. Lei further discloses wherein determining a need for retrieving the measurement configuration file comprises determining that the received network location information is different from previously received network location information (see pars. 0060 and 0069; [0069] For control of monitoring functions on mobile phone side, the MMA server 420 may be set as a specific Service Provider (SP), e.g., ). 
Consider claim 4 in view of claim 2 above. Lei further discloses wherein determining a need for retrieving the measurement configuration file comprises determining that an application layer service requiring measurement is about to start or has already started (see par. 0086; [0086] As described previously, an MMA server may be configured to support uploading and downloading of data. In one embodiment, an MMA server may be configured as a virtual HTTP server for downloading, and an FTP server for uploading. Alternatively, the MMA server may be an FTP for both uploading and downloading. Configuring the MMA as a server may be accomplished via software, where fixed IP address and port number are assigned, and correspondent serving and listening processes of the port are initiated, for processing requests received from end users to the port. Once the server is set up, socket of the MMA server is ready for providing services).
	Consider claim 5 in view of claim 1 above. Lei further discloses wherein retrieving the measurement configuration file from the server using the received network location information comprises transmitting a request for the measurement configuration file to the server and receiving the measurement configuration file from the server (see In one embodiment, an MMA server may be configured as a virtual HTTP server for downloading, and an FTP server for uploading).
	Consider claim 6 in view of claim 1 above. Lei further discloses wherein the
measurement configuration file and the corresponding network location information contained in the measurement configuration message are stored at the UE for a
predetermined amount of time (see pars. 0080; [0080] As described above, a network control short message sent by an MMA server to a mobile phone may include an IP address of the MMA server. When the mobile phone is instructed by the network control short message to start monitoring or update the measurement configuration file, the mobile phone may download the measurement configuration file according to the IP address and configuration file name, and interpret the measurement configuration file.).
Consider claim 7 in view of claim 1 above. Lei further discloses wherein the network location information comprises a uniform resource locator, URL, associated with the measurement configuration file (see par. 0086; where Lei discloses the use of HTTP for downloading the measurement configuration file, which in the art involves the use of hyperlink such as url).
Consider claim 9 in view of claim 1 above. Lei further discloses wherein the network location information comprises an identifier associated with the measurement configuration file (see par. 0077; [0077] As illustrated in Table 5, content of such a short message may include: server address for ).
Consider claim 10. Lei discloses a method in a user equipment, UE, adapted to (see fig. 3,#310): receive a measurement configuration message via a radio network node, the measurement configuration message comprising network location information associated with a measurement configuration file (see pas. 0059 and 0061; [0059] 4. Communication between mobile phones and networks and control thereof are described in the following. A mobile phone may be provided monitoring functions to communicate with its networks, such as receiving control from network side, uploading information to a network, or downloading data from a network… and [0061] A mobile phone may be able to download measurement configuration files from an MMA server on network side according to instructed address, interpret content of the measurement configuration files, and perform monitoring functions according to the interpretation. Examiner’s interpretation: the mobile phone receives monitoring control functions from the network side. The mobile phone then locate the configuration file to be downloaded based on the address in the monitoring control functions received from the network side); and retrieve the measurement configuration file from a server using the received network location information (see par. 0080; ). 
Lei, however, does not particular refer to the following limitation taught by Wang, in analogous art; the measurement configuration message being received over a control plane and the measurement configuration file being retrieved over a user plane (see par. 0229; In some embodiments, perhaps after the WTRU may be registered/authenticated in the virtualization network, among other scenarios, the WTRU may download the system information from the VNMF, for example through the user plane data and/or the control plane. In some embodiments, the VNMF may be assumed to have the up-to-date system information of one or more, or multiple, networks.).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lei, who discloses monitoring control information at paragraph 127 and have it include the teachings of Wang. The motivation would have been in order to be able to exchange network information data over either the user plane of control plane (see par. 0127). 
claim 11, the subject matter recited in this claim has already been addressed in rejection to claim 2. Therefore, it has been analyzed and rejected based upon the rejection to claim 2.
Consider claim 12, the subject matter recited in this claim has already been addressed in rejection to claim 3. Therefore, it has been analyzed and rejected based upon the rejection to claim 3.
Consider claim 13, the subject matter recited in this claim has already been addressed in rejection to claim 4. Therefore, it has been analyzed and rejected based upon the rejection to claim 4.
Consider claim 14, the subject matter recited in this claim has already been addressed in rejection to claim 5. Therefore, it has been analyzed and rejected based upon the rejection to claim 5.
Consider claim 15, the subject matter recited in this claim has already been addressed in rejection to claim 6. Therefore, it has been analyzed and rejected based upon the rejection to claim 6.
Consider claim 16, the subject matter recited in this claim has already been addressed in rejection to claim 7. Therefore, it has been analyzed and rejected based upon the rejection to claim 7.
Consider claim 18, the subject matter recited in this claim has already been addressed in rejection to claim 9. Therefore, it has been analyzed and rejected based upon the rejection to claim 9.
Consider claim 19, the subject matter recited in this claim has already been addressed in rejection to claim 1. Therefore, it has been analyzed and rejected based .

8.	Claim(s) 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lei in view of Wang as applied to claims 1 and 10, and further in view of  Kim; Jinho et al. (US 20150319795 A1), hereafter “Kim”
	Consider claim 8. Lei, as modified by Wang, discloses all the limitations that this claim depends upon, but does not particularly refer to the following limitations, as taught by Kim, in analogous art; wherein the network location information comprises an access point name, APN, associated with the measurement configuration file (see pars. 0053 and 0116; [0053] The user equipment UE sends a PDN connection request message (PDN Connectivity Request message) via the first base station eNB to the switching station MME (S110), the PDN connection request message requesting execution of communication through the second gateway PhGW. The PDN connection request message includes the access point name (APN) of the gateway that is the connection point to the external network. Consequently, the PDN connection request message of this example includes the access point name identifying the second gateway PhGW).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lei, as modified by Wang, who discloses network 220 includes a plurality of Base Stations (BSs) 222 covering certain areas 224 within which mobile communication services are provided to the mobile phones 210, at paragraph 32 and have it include the teachings of Kim. The 
Consider claim 17, the subject matter recited in this claim has already been addressed in rejection to claim 8. Therefore, it has been analyzed and rejected based upon the rejection to claim 8.

Response to Arguments
9.	Applicant's arguments filed on March 19, 2021 have been fully considered but they are not persuasive.
After carefully revising the office action pertinent to the present response and remarks, the following main point(s) have been identified: 
1) The Applicant, at page 7 of the Applicant’s remarks, states the following:
“In sharp contrast, Claim 1 recites, "receiving a measurement configuration message
via a radio network node ... the measurement configuration message comprising network
location information associated with a measurement configuration file; and retrieving the
measurement configuration file from a server using the received network location
information." Applicant submits that Lei describes that the mobile phone downloads the
measurement configuration file based on the IP address of the MMA server upon receiving
the short message from the MMA server, whereas according to Claim 1, a user equipment
retrieves a measurement configuration file based on a received network location information
that includes an address and unique identifier of the measurement configuration file.
Applicant further submits Lei describes that the measurement configuration file
received from the MMA server based on the IP address of the MMA server, but does not
disclose receiving of the measurement configuration file from the AMS server based on the
address and unique identifier of the measurement configuration file.
Therefore, Applicant submits that Lei fails to disclose at least "receiving a
measurement configuration message via a radio network node ... the measurement
configuration message comprising network location information associated with a
measurement configuration file; retrieving the measurement configuration file from a server
using the received network location information," as recited in independent Claim 1.
(Emphasis added.)”
Regarding point 1), the above argument describes that the cited reference failed to disclose the retrieving of a measurement configuration file “based on a received 

2) The Applicant, at page 8 of the Applicant’s remarks, states the following:
“The cited passage of Wang appears to generally describe a method for managing
paging that is implemented at a wireless transmit/receive unit (WTRU). Wang describes that
the wireless transmit receive unit (WTRU) downloads the system information through the
user plane data and/or control plane upon registering/authenticating the WTRU in the
virtualization network. (See Para. [0229] of Wang.)
In sharp contrast, Claim 1 recites, "the measurement configuration message being
received over a control plane ... the measurement configuration file being retrieved over a
user plane." Applicant submits that Wang merely describes that the WTRU is registered with
the virtualization network to download the system information from the virtualization
network through the user plane and/or control plane, whereas, in Claim 1, the user equipment
receives the measurement configuration message over the control plane and the measurement
configuration file being received from the server over the user plane.
Applicant further submits that Wang does not disclose "the measurement
configuration message being received over a control plane ... the measurement configuration
file being retrieved over a user plane," as recited in independent Claim 1.”

2), in summary, claim 1 recites a user equipment receiving a configuration message over a control plane and a configuration file over a user plane. Wang at paragraph 229 discloses the retrieving of system information of a mobile device over either control or user plane “In some embodiments, perhaps after the WTRU may be registered/authenticated in the virtualization network, among other scenarios, the WTRU may download the system information from the VNMF, for example through the user plane data and/or the control plane. In some embodiments, the VNMF may be assumed to have the up-to-date system information of one or more, or multiple, networks.” Paragraphs 232 and  237 further disclose that the downloading of system information indication and system information is done over control and user plane, which reads in the argued features “[0237] In some embodiments, the VNMF may use a distributed implementation of the system information storage. In such embodiments, the system information may be organized according to a distributed architecture that may be mapped to the underlying supporting mobile operator network clusters. The distribution of the system information may be through dedicated signaling (e.g., in control plane or user plane) and/or may be through broadcasting. The virtualization layer (e.g., VNMF, or any functional entities of this layer or any stakeholder of this layer) alone or in coordination with the supporting underlying network (e.g., mobile network) may communicate to the WTRU the representative list (e.g., representing clusters of networks) of the underlying networks (e.g., mobile network) and/or virtualization network entities to monitor, perhaps in order to receive the system information of the networks that may serve the WTRU.”

3) The Applicant, at page 8 of the Applicant’s remarks, states the following:
“Applicant submits that the purpose of Lei is to automatically monitor and manage
wireless network performance, and the purpose of Wang is to manage paging, which is
implemented at a wireless transmit/receive unit (WTRU). Applicant respectfully submits,
even if Lei and Wang are combined or alone, as suggested in the Office Action, there is no
reasonable expectation of success arriving at receiving a measurement configuration message
via a radio network node, the measurement configuration message comprising network
location information associated with a measurement configuration file; and retrieving the
measurement configuration file from a server using the received network location
information, and also "the measurement configuration message being received over a control
plane," and "the measurement configuration file being retrieved over a user plane." Further,
Applicant respectfully submits that it would not be obvious to one with ordinary skill in the
art at the time of invention, to combine the teachings of the Wang into the teachings of Lei”

Regarding point 3), the Wang reference was used to show that system information indication and system information massage can be retrieved from either control or user plane, which is clearly taught by Wang. And a person of ordinary skill in the art would have known how to combine Lei’s invention with Wang’s to arrive at the claimed invention. 

4) The Applicant, at page 10 of the Applicant’s remarks, states the following:
“The cited passages of Lei appear to describe that the mobile phone identifies short
messages sent from the service provider with the particular service provider number. The
mobile phone interprets the short messages, initiates or terminates measurements of
monitoring information, and updates measurement configuration files based on the identified
short messages with the particular SP number. (See Para. [0060] and [0069] of Lei.)
In sharp contrast, Claim 3 recites that "wherein determining a need for retrieving the
measurement configuration file comprises determining that the received network location
information is different from previously received network location information." Applicant
submits that Lei merely describes that the server is set as a service provider that sends a
service provider number to the mobile phone so that the mobile phone interprets the short
messages, initiates or terminates measurements of monitoring information, and updates
measurement configuration files according to the short messages, whereas in Claim 3, the
user equipment compares the network location information that includes an address and a
specific identifier (ID) identifying the measurement configuration file with the previously
received network location information to determine the need to retrieve the measurement
configuration file.
Therefore, Applicant submits that Lei does not disclose at least "wherein determining a
need for retrieving the measurement configuration file comprises determining that the

information," as recited in dependent Claim 3.”

Regarding point 4), claim 3 does not describe “that includes an address and a
specific identifier (ID) identifying.” Claim 3 recites “determining a need for retrieving the measurement configuration file from the server prior to retrieving the measurement configuration file from the server using the network location information.” As Applicant stated above, the configuration file is updated as requested by the received short message “and updates measurement configuration files based on the identified
short messages with the particular SP number.” Lei at paragraph 61 further discloses “[0061] A mobile phone may be able to download measurement configuration files from an MMA server on network side according to instructed address, interpret content of the measurement configuration files, and perform monitoring functions according to the interpretation…”
Therefore, the argued features are written such that they read upon the cited reference(s).

Conclusion 
10.	The following prior arts are made of record and not relied upon, but is considered pertinent to applicant's disclosure: 
Kazmi; Muhammad et al. (US 20150036519 A1) discloses performing requested measurements, wherein the UE may receive measurement configuration information, or assistance data, such as a message or Information Element, IE, sent by an involved network node.
ZHANG; Wenzhuo et al. (US 20150289303 A1) discloses setting up a radio access bearer connection with a radio access network node; and performing user plane data transmission with the radio access network node by using a user plane protocol stack.

11.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the   Examiner should be directed to Marcos Batista, whose telephone number is (571) 270-5209. The Examiner can normally be reached on Monday-Friday from 8:00am to 5:00pm.    
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCOS BATISTA/Primary Examiner, Art Unit 2642                                                                                                                                                                                                        
March 29, 2021